COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Joshua Conlon v. Jade Poe

Appellate case number:      01-17-00761-CV

Trial court case number:    C-1-CV-17-005454

Trial court:                County Court at Law No. 4 of Travis County

       Appellant, Joshua Conlon, has filed a motion requesting an extension of time in
which to file his brief and “the record on appeal.” We grant appellant’s request for a
copy of the appellate record. No later than 10 days from the date of this order, the trial
court clerk is directed to send a copy of the one-volume clerk’s record, filed in this Court
on January 4, 2018, to appellant at the address provided in his motion:
       Joshua Conlon 81084-280
       Federal Correctional Institution
       P. O. Box 800
       Herlong, CA 96113.
And, no later than 10 days from the date of this order, the court reporter is directed to
send a copy of the three-volume reporter’s record, filed in this Court on February 2, 2018,
to appellant at the same address. We further direct the trial court clerk and court reporter,
no later than 20 days from the date of this order, to notify the Clerk of this Court the
date on which delivery to appellant was made.
        Appellant’s brief currently is due to be filed on March 5, 2018. See TEX. R. APP. P.
38.6(a). Accordingly, we dismiss as moot appellant’s request for an extension of time to
file his brief.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: February 8, 2018